ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_13_FR.txt. 556

OPINION DISSIDENTE DE M. KOROMA
[Traduction]

Je regrette vivement d’être dans l’obligation de joindre cette opinion
dissidente à l’avis consultatif donné par la Cour car je suis fondamenta-
lement en désaccord avec la conclusion à laquelle la Cour est parvenue —
grâce à la voix prépondérante du Président — et aux termes de laquelle:

«Au vu de l’état actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant conclure
de façon définitive que la menace ou l'emploi d'armes nucléaires
serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause.»
(Paragraphe 2 du dispositif, alinéa E, deuxième phrase; les italiques
sont de moi.)

Après avoir mûrement réfléchi, j’estime que non seulement cette conclu-
sion est insoutenable eu égard au droit international existant, mais qu’elle
est aussi, comme je le démontrerai plus loin, en complète contradiction
avec les nombreux éléments faisant autorité qui ont été présentés a la
Cour. Cette déclaration est d’autant plus regrettable que la Cour était
elle-même parvenue a la conclusion que:

«la menace ou l’emploi d’armes nucléaires serait généralement
contraire aux règles du droit international applicable dans les conflits
armés, et spécialement aux principes et règles du droit humanitaire»
(ibid., première phrase).

J’approuve cette conclusion, sauf le mot «généralement». Tout bien
considéré, mon opinion, fondée sur le droit existant et les éléments de
preuve dont on dispose, est que l’emploi d’armes nucléaires serait illicite
en toute circonstance au regard du droit international. Cet emploi cons-
tituerait à tout le moins une violation des principes et règles du droit
international humanitaire et serait donc contraire à ce droit.

Je ne peux non plus souscrire à divers aspects des motifs sur lesquels
s’appuie l’avis consultatif. Certains, d’après moi, sont indéfendables en
droit et risquent même de déstabiliser l’ordre juridique international exis-
tant.

Selon la documentation dont la Cour a été saisie, on estime qu’il y a
aujourd’hui dans le monde plus de quarante mille ogives nucléaires et que
leur capacité totale de destruction est environ un million de fois plus forte
que celle de la bombe qui a ravagé Hiroshima. On dit qu’une seule bombe
atomique explosant au-dessus d’une grande ville pourrait tuer plus de un
million de personnes. Utilisées massivement, ces armes pourraient entrai-
ner l’anéantissement de la race humaine et l’extinction de la civilisation.

334
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 557

Les armes nucléaires ne sont pas simplement des armes d’un autre genre;
elles sont considérées comme l’arme absolue et leurs effets destructeurs
sont beaucoup plus étendus que ceux de toute arme classique. La demande
d’avis consultatif sur la question de savoir si l'emploi de telles armes est
licite ou non est une question à laquelle, selon moi, tout bien réfléchi, la
Cour en tant que tribunal et en tant que garante du droit dans le système
des Nations Unies devrait être capable de répondre.

Si les Etats ont des positions divergentes sur la question des armes
nucléaires, tout comme sur leurs conséquences éventuelles, ils ont aussi
des positions divergentes sur le point de savoir si la Cour aurait dû être
saisie d’une demande d’avis consultatif en la matière. Quoi qu’il en soit,
ayant décidé que l’Assemblée générale avait compétence pour poser la
question et qu'il n’y avait aucune «raison décisive», tenant à l’opportu-
nité ou à un risque de compromettre son caractère judiciaire, de ne pas
donner cet avis, la Cour aurait dû s’acquitter de sa fonction judiciaire
conformément à l’article 38 de son Statut et trancher la question «confor-
mément au droit international», en appliquant simultanément les conven-
tions internationales et la coutume internationale en tant que règles éta-
blies, reconnues par les Etats, ou comme preuve d’une pratique générale
acceptée comme étant le droit, ou bien les principes généraux de droit
reconnus par tous les Etats, les décisions judiciaires de la Cour et les réso-
lutions d’organisations internationales, au moins comme preuves du droit.

A mon avis, la prévention de la guerre, par l'emploi d’armes nucléaires,
relève du droit international et, si la Cour est invitée à trancher une ques-
tion de ce genre, elle a compétence pour le faire. En assurant le respect du
droit, sa décision peut contribuer à prévenir une guerre. Dans l'affaire du
Détroit de Corfou, la Cour a dit qu’elle avait pour fonction d’«assurer
Pintégrité du droit international dont elle est l’organe» (C.LJ. Recueil
1949, p. 35). Commentant cette formule, M. Nagendra Singh, ancien
membre et ancien Président de la Cour, aujourd’hui décédé, a fait obser-
ver, a propos de cette déclaration, que la Cour ne s’était pas référée a la
Charte des Nations Unies ou à son propre Statut. Il a ajouté que «la
Cour doit ainsi avoir conscience de ce fait, comme de quelque chose
d’inhérent à son existence, lié au droit qu’elle applique». (The Role and
Record of the International Court of Justice, p. 173). Aujourd’hui il existe
un système de prévention de la guerre en droit international dont les élé-
ments sont l’interdiction du recours à la force, les dispositions de la
Charte des Nations Unies relatives 4 la sécurité collective et visant au
maintien de la paix internationale, l’obligation de recourir à des moyens
pacifiques pour régler les différends internationaux et les réglementations
touchant l’interdiction des armes, à la limitation des armements et au
désarmement. L'avis consultatif de la Cour en l’espèce aurait pu renfor-
cer ce régime en offrant une protection à l’humanité.

Compte tenu des données dont la Cour était saisie, il est parfaitement
illogique, selon moi, qu’elle dise ne pas pouvoir se prononcer de façon
définitive sur la question posée au vu de l’état actuel du droit ainsi que
des éléments de fait dont elle dispose, car ni le droit ni les faits ne sont

335
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 558

imprécis ou insuffisants au point de l’empêcher de parvenir à une conclu-
sion définitive en la matière. On pourrait aussi interpréter la déclaration
de la Cour comme donnant à entendre soit qu’il y a un vide, ou une
lacune, dans le droit existant soit que la Cour n’est pas en mesure de par-
venir à une conclusion définitive en la matière parce que le droit est
imprécis, que son contenu est insuffisant ou que simplement il n’existe
pas. Il ne me semble pas que l’on ait besoin de principes nouveaux pour
statuer sur cette question. Tout ce que l’on demandait à la Cour était
d’appliquer le droit existant. Une déclaration de non liquet est dépourvue
de tout fondement en l’espèce. La Cour a toujours été d’avis que c’est à
elle et non aux parties qu’il incombe d’établir ce qu’est le droit. La Cour
a déclaré:

«qu’il n’est nullement incompatible avec sa fonction judiciaire de
statuer sur les droits et les devoirs des Parties au regard du droit
international existant d’une manière qui pourrait avoir manifeste-
ment un effet dans l’avenir ... La possibilité d’une modification du
droit existe toujours mais cela ne saurait décharger la Cour de son
obligation de statuer sur la base du droit tel qu’il existe au moment
où elle rend sa décision.» (Compétence en matière de pêcheries, fond,
C.LJ. Recueil 1974, p. 19, par. 40.)

Non seulement le corpus juris en la matière est considérable mais encore
il est suffisamment clair et précis pour permettre a la Cour de se pronon-
cer de façon définitive. Si la Cour avait appliqué le droit dans son inté-
gralité — y compris les conventions internationales, les régles de droit
international coutumier, les principes généraux de droit international, les
décisions judiciaires ainsi que les résolutions des organisations internatio-
nales — il n’y aurait pas eu lieu de prononcer ce qui revient à un non
liquet.

En outre, tous les Etats — aussi bien les Etats dotés de l’arme nucléaire
que ceux qui ne la possèdent pas —- reconnaissent que les règles de droit
international applicable dans les conflits armés, spécialement le droit
international humanitaire, s’appliquent à l’emploi d’armes nucléaires. Ce
droit, qui a été formulé et codifié pour restreindre le recours à certaines
armes et à certaines méthodes de guerre, vise à limiter les terribles effets
de la guerre. Il repose principalement sur le principe d'humanité qui tend
avant tout a attenuer les conséquences des hostilités pour les civils
comme pour les combattants. Ce droit établit aussi un régime sur la base
duquel doivent être jugés les moyens et les méthodes de guerre. En consé-
quence, il semblerait approprié et justifiable que les effets d’un conflit où
seraient employées des armes nucléaires — considérées comme les armes
ultimes de destruction massive — soient jugés selon les normes régissant
un tel régime.

En dépit de ses conclusions, la Cour considère elle-même que le droit
des conflits armés et en particulier les principes et les règles du droit
humanitaire s’appliqueraient dans un conflit où larme nucléaire serait
employée. Il s’ensuit que la déclaration de la Cour selon laquelle elle ne

336
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS, KOROMA) 559

peut conclure de façon définitive que la menace ou l’emploi d’armes
nucléaires serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause comporte
une contradiction et que l’on peut y voir au mieux l’exposé de deux prin-
cipes, à savoir l'obligation de respecter les principes et les règles du droit
international applicable dans les conflits armés et le droit de légitime
défense des Etats notamment quand ils estiment que leur survie même est
en jeu. Ces principes ne s’excluent pas mutuellement et sont reconnus en
droit international. On a soutenu néanmoins que, lorsque la Cour se
trouve en présence de deux principes ou droits antagoniques, elle devrait
en s'appuyant sur la doctrine attribuer la priorité à l’un des deux et
reconnaître sa primauté. De l'avis de sir Hersch Lauterpacht, même si la
primauté d’un principe sur l’autre résulte d’une légère préférence pour
lun des deux principes, cette préférence, si faible soit-elle, est décisive. Il
admet qu’une action du juge en ce sens peut être à certains égards impos-
sible à distinguer d’une législation judiciaire. Toutefois, soutient-il, la
Cour «peut avoir à réaliser un compromis — non pas un compromis diplo-
matique mais un compromis judiciaire légitime — entre des principes
de droit antagoniques» et il conclut:

«il n’y a pas de raison décisive pour que la Cour évite à tout prix une
telle issue. Il est conforme à la véritable fonction de la Cour que le
différend qui lui est soumis soit tranché par sa propre décision et
non par l’action aléatoire de parties désirant un accommodement.
Lorsque, après une longue procédure écrite et orale, la Cour est
obligée de laisser le règlement du problème ... aux parties, il en
résulte une déception embarrassante, qui juridiquement n’est pas
sans pertinence.» (The Development of International Law by the
International Court, p. 146.)

L’idée selon laquelle il faudrait que chaque Etat détermine lui-même s’il
peut être licite ou non de recourir à larme nucléaire ne correspond pas
seulement à une option lourde de graves dangers pour les Etats qui pour-
raient être directement engagés dans un conflit comme pour les Etats qui
ne le seraient pas, mais peut amener à penser que cette option n’est pas
répréhensible en droit. Par conséquent, au lieu de laisser à chaque Etat le
soin de décider s’il serait licite ou illicite d'employer des armes nucléaires
dans une circonstance extrême mettant en jeu sa «survie», la Cour aurait
dû dire s’il est permis d’utiliser des armes nucléaires même dans un cas où
la survie de Etat serait en cause. La question posée à la Cour est de
savoir s’il est licite d’utiliser des armes nucléaires et non celle de la survie
de PEtat, sur laquelle repose la réponse donnée par la Cour. Si celle-ci
avait bien interprété la question, non seulement elle aurait été amenée à
dire le droit en ce qui concerne l'emploi d’armes nucléaires, mais elle
aurait fort bien pu dissuader les Etats d’employer de telles armes. Mal-
heureusement la Cour ne s’est pas seulément abstenue d’exercer sa fonc-
tion judiciaire; mais en ne prenant pas position, elle semble réduire gra-

337
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 560

vement la portée des restrictions juridiques auxquelles est soumise actuel-
lement l’utilisation des armes nucléaires, tout en jetant le doute sur le
régime de la légitime défense en créant une catégorie nouvelle de circons-
tance dénommée la «survie de l'Etat», qui constituerait une exception à
Particle 2, paragraphe 4, et à l’article 51 de la Charte des Nations Unies
ainsi qu'aux principes et aux règles du droit humanitaire. En fait, une
position aussi retenue pourrait bien être assimilée à une législation judi-
ciaire alors que la Cour elle-même a indiqué, à juste titre selon moi,
qu’elle ne saurait «légiférer» et que

«dans les circonstances de l’espèce, elle n'est nullement appelée à le
faire. Il lui appartient seulement de s’acquitter de sa fonction judi-
claire normale en s’assurant de l'existence ou de la non-existence de
principes et de règles juridiques applicables à la menace ou à l’emploi
d’armes nucléaires.» (Avis consultatif, par. 18; les italiques sont de
moi.)

Néanmoins, juste après avoir réaffirmé cette position, la Cour donne son
avis en proclamant qu’elle ne peut conclure de façon définitive que la
menace ou l’emploi d’armes nucléaires serait «licite ou illicite dans une
circonstance extrême de légitime défense dans laquelle /a survie même
d'un Etat serait en cause», vu l’état actuel du droit international et des
éléments de fait dont elle disposait (paragraphe 2 du dispositif, alinéa E;
les italiques sont de moi). Qu'il me soit permis de dire que cette décla-
ration n’est pas seulement insoutenable en droit, elle est aussi juridi-
quement superflue. Le droit de légitime défense est un droit inhérent et
fondamental que possèdent tous les Etats. I] existe dans le droit et non en
dehors ou au-dessus du droit. Dire qu’il est en dehors ou au-dessus du
droit, c’est rendre probable Putilisation unilatérale de la force par un Etat
quand lui-même et lui seul considère que sa survie est en jeu. Le droit de
légitime défense n’est pas une simple autorisation de recourir à la force, il
est réglementé par le droit et il n’a jamais eu pour objet de menacer la
sécurité d’autres Etats.

Ainsi non seulement la conclusion de la Cour semble pouvoir être assi-
milée à une législation judiciaire, sapant ainsi le régime du non-recours à
la force tel qu’il est énoncé à l’article 2, paragraphe 4, de la Charte et
celui de la légitime défense que consacre l’article 51, mais encore la doc-
trine de la survie de l’Etat représente un recul par rapport au droit qui a
précédé l’adoption de la Charte des Nations Unies et rappelle une période
bien antérieure. Grotius, qui écrivait au XVII° siècle, a dit: «le droit de
légitime défense ... tire son origine directement et principalement du fait
que la nature confie à chacun le soin de sa propre protection» (De jure
belli ac pacis, 1646, livre IT, chap. I, partie III). La conclusion de la
Cour revient, semble-t-il, à attribuer à chaque Etat le droit exclusif de
décider seul de ’emploi de l’arme nucléaire quand sa survie, telle qu’il la
perçoit, est en cause et cette décision n’est soumise ni au droit ni au juge-
ment d’un tiers. Quand, après la conclusion du pacte Briand-Kellogg de
1928, Lauterpacht a eu à examiner une situation similaire où les Etats en

338
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 561

cause alléguaient qu’un Etat invoquant la légitime défense avait seul
compétence pour décider si les circonstances exigeaient le recours à la
guerre au titre de la légitime défense, il a estimé qu’une telle «allégation
renferme une contradiction car elle prétend se fonder sur un droit tout en
s’écartant d’une réglementation et d’une évaluation juridiques». Tout en
considérant le droit de légitime défense comme «absolu» en ce sens qu’il
ne peut être juridiquement méconnu, Lauterpacht a soutenu qu’il était
«relatif» puisqu'il est présumé relever du droit. «Il est réglementé au
point qu’il appartient aux tribunaux de dire si le recours à la légitime
défense était nécessaire, jusqu’à quel point et jusqu’à quand.» (The Func-
tion of Law in the International Community, p. 179-180.)

Comme on l’a déjà indiqué, cette déclaration de la Cour met en cause
certains des principes fondamentaux du droit international existant, y
compris l'interdiction du recours à la force dans les relations internatio-
nales et l’exercice du droit de légitime défense. Que la Cour ne puisse
décider de façon définitive si l’emploi d’armes nucléaires est licite ou illi-
cite quand la survie d’un Etat est en cause confirme l’assertion selon
laquelle non seulement la survie de cet Etat est une question qui ne relève
pas du droit mais encore qu’un Etat peut, pour assurer sa survie, anni-
hiler le reste de l'humanité en recourant à l’arme nucléaire. Sous sa forme
historique «du droit fondamental à l’autopréservation», on a pris par le
passé prétexte de ce droit pour violer la souveraineté d’autres Etats. De
tels actes sont maintenant considérés comme illicites par le droit interna-
tional contemporain. Le Tribunal militaire international de Nuremberg a
rejeté en 1946 l’argument selon lequel l'Etat en cause avait agi dans le
cadre de la légitime défense et que tout Etat devait décider lui-même, si
dans une circonstance donnée, il avait le droit d’exercer sa légitime
défense. Le tribunal a estimé que «si le droit international doit jamais
devenir une réalité, la question de savoir si une action entreprise sous le
prétexte de la légitime défense était de caractère agressif ou défensif
devra faire l’objet d’une enquête appropriée et d’un arbitrage» (jugement
du Tribunal militaire international de Nuremberg, 1946, Procès des
grands criminels de guerre devant le Tribunal militaire international,
1947, vol. I, p. 219). |

De même, dans l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), la
Cour a rejeté l’argument selon lequel le droit de légitime défense ne relève
pas du droit international. Tout en notant que l’article 51 de la Charte
reconnaît qu’il existe un droit «naturel» ou «inhérent» de légitime
défense, elle a déclaré qu’«on voit mal comment il ne serait pas de nature
coutumière, même si son contenu est désormais confirmé par la Charte»
(CI. JT. Recueil 1986, p. 94, par. 176). La Cour, dans ses conclusions en
l’espèce, semble s’écarter de sa propre jurisprudence puisqu’elle dit ne pas
pouvoir conclure de façon définitive s’il serait ou non licite qu’un Etat
utilise des armes nucléaires.

Quoi qu’il en soit, la Cour n’était nullement tenue d’aboutir à une telle

339
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 562

conclusion car le droit est clair. Le recours à la force est fermement et
impérativement interdit par l’article 2, paragraphe 4, de la Charte des
Nations Unies. Le régime de la légitime défense que la Cour préfère
dénommer la doctrine de la «survie» de l'Etat est réglementé lui aussi et
relève de ce droit. Le droit de légitime défense d’un Etat est clairement
énoncé à l’article 51 de la Charte dans les termes suivants:

«Aucune disposition de la présente Charte ne porte atteinte au
droit naturel de légitime défense, individuelle ou collective, dans le
cas où un Membre des Nations Unies est l’objet d’une agression
armée, jusqu’à ce que le Conseil de sécurité ait pris les mesures
nécessaires pour maintenir la paix et la sécurité internationales. Les
mesures prises par des Membres dans l’exercice de ce droit de légi-
time défense sont immédiatement portées à la connaissance du
Conseil de sécurité et n’affectent en rien le pouvoir et le devoir qu’a
le Conseil, en vertu de la présente Charte, d'agir à tout moment de la
manière qu’il juge nécessaire pour maintenir ou rétablir la paix et la
sécurité internationales. »

Ainsi l’article 51 de la Charte autorise l’exercice du droit de légitime
défense aux conditions qu’il stipule. En premier lieu, pour pouvoir exer-
cer ce droit, un Etat doit avoir été l’objet d’une agression armée et, quand
il l’exerce, il doit respecter le principe de la proportionnalité. En second
lieu, la ou les mesures prises dans l’exercice de ce droit doivent être por-
tées à la connaissance du Conseil de sécurité et rapportées dès que le
Conseil lui-même a pris les dispositions nécessaires pour maintenir la
paix internationale. L'article 51 envisage donc la capacité d’un Etat de se
défendre licitement contre une agression armée. La Cour a souligné ce
point quand elle a indiqué que le droit de légitime défense prévu à l’ar-
ticle 51 est subordonné aux conditions de nécessité et de proportion-
nalité et que cette double condition s’applique quels que soient les moyens
mis en œuvre. En outre, la légitime défense doit également satisfaire aux
exigences du droit applicable dans les conflits armés, en particulier aux
principes et règles du droit international humanitaire.

La question n’est donc pas de savoir si un Etat est habilité à exercer
son droit de légitime défense dans une circonstance extrême dans laquelle
la survie même de cet Etat serait en cause, elle est plutôt de savoir si
l'emploi d’armes nucléaires serait licite ou illicite en toute circonstance, y
compris une circonstance extrême dans laquelle sa survie même serait en
jeu — ou, en d’autres termes, si l’on peut concevoir que l’utilisation de
telles armes ait des conséquences n’entrainant pas une violation du droit
international applicable dans les conflits armés, en particulier une viola-
tion du droit international humanitaire. Comme il est dit plus haut, selon
le droit, le droit de légitime défense consiste uniquement à repousser une
attaque armée et n’autorise ni représailles ni action punitive. Il n’est pas
non plus une exception au jus in bello (conduite des hostilités). Dès lors
que, compte tenu des éléments de droit et de fait, il est inconcevable que
l'emploi d’armes nucléaires n’entraine pas une violation, au moins, du

340
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 563

droit applicable dans les conflits armés, en particulier du droit humani-
taire, il s'ensuit que leur utilisation serait illicite. Les armes nucléaires ne
constituent pas une exception au droit humanitaire.

Cela étant, il n’est pas juridiquement défendable de soutenir, comme la
Cour le fait, qu’au vu de l’état actuel du droit, elle ne peut conclure de
façon définitive que la menace ou l’emploi d’armes nucléaires serait licite
ou illicite dans une circonstance extrême mettant en jeu Ja survie de l'Etat
car, comme elle l’a dit dans Paffaire des Activités militaires et paramilitaires
au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique) :

«Il lui paraît suffisant, pour déduire l'existence de règles ..., que les
Etats y conforment leur conduite d’une manière générale et qu’ils
traitent eux-mêmes les comportements non conformes à la règle en
question comme des violations de celle-ci et non pas comme des
manifestations de la reconnaissance d’une règle nouvelle.» (C.L.J.
Recueil 1986, p. 98, par. 186.)

Un ancien membre de la Cour, M. Mosler, a dit, dans un autre contexte:

«que le droit ne saurait reconnaître un acte accompli par un membre
ou par plusieurs membres agissant de concert comme juridiquement
valable si cet acte s’attaque au fondement même du droit» (H. Mos-
ler, The International Society as a Legal Community, 1980, p. 18).

La constatation de la Cour n’est également pas défendable parce que,
comme je l’ai déjà relevé, le corpus juris sur la base duquel elle aurait dû
parvenir à sa conclusion existe bel et bien, et qu’il est abondant et subs-
tantiel. La Cour elle-même l’a reconnu quand elle a noté que les «lois et
coutumes de la guerre» applicables en l’espèce avaient été codifiées dans
les conventions de La Haye de 1899 et de 1907, qui se fondaient sur la
déclaration de Saint-Pétersbourg de 1868 ainsi que sur les résultats de la
conférence de Bruxelies de 1874. La Cour a constaté aussi que le «droit
de La Haye», et notamment le règlement concernant les lois et coutumes
de la guerre sur terre, fixe les droits et les devoirs des belligérants dans la
conduite des hostilités et limite le choix des moyens de nuire à l’ennemi en
temps de guerre. Elle a estimé que le «droit de Genève» (les conventions
de 1864, de 1906, de 1929 et de 1949) qui protège les victimes de la guerre
et vise à sauvegarder les membres des forces armées mis hors de com-
bat ainsi que les personnes qui ne participent pas aux hostilités s’appli-
quait également à la question qui lui était posée. Elle a noté que ces deux
branches du droit forment aujourd’hui le droit international huma-
nitaire, lequel a été codifié dans les protocoles additionnels de 1977 aux
conventions de Genève de 1949.

La Cour a fait observer que, dès le début du siècle, certaines armes
telles que les projectiles explosifs d’un poids inférieur à 400 grammes, les
balles dum-dum et les gaz asphyxiants ont été spécifiquement interdits et
que les armes chimiques et bactériologiques ont également été prohibées
par le protocole de Genéve de 1925 sur les gaz. Plus récemment, comme

341
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 564

la Cour l’a rappelé, ’emploi d’armes produisant des «éclats non locali-
sables», de certains types de mines, piéges et autres dispositifs, ainsi que
d’armes incendiaires a été, selon le cas, interdit ou limité par la conven-
tion du 10 octobre 1980 sur l’interdiction ou la limitation de l’emploi de
certaines armes classiques qui peuvent étre considérées comme produi-
sant des effets traumatiques excessifs ou comme frappant sans discrimi-
nation. Cette interdiction, a-t-elle dit, est conforme 4 la régle selon
laquelle «les belligérants n’ont pas un droit illimité quant au choix des
moyens de nuire à l’ennemi», pour reprendre les termes de l’article 22 du
règlement de La Haye de 1907 concernant les lois et coutumes de la
guerre sur terre. La Cour a relevé en outre que la déclaration de Saint-
Pétersbourg avait déjà condamné lP«emploi d’armes qui aggraveraient
inutilement les souffrances des hommes mis hors de combat, ou ren-
draient leur mort mévitable» et que le règlement évoqué plus haut, qui est
annexé à la convention IV de La Haye de 1907, interdit «d’employer des
armes, des projectiles ou des matières propres à causer des maux super-
flus» (art. 23).

La Cour a aussi précisé les principes cardinaux qui forment le tissu du
droit humanitaire, dont le premier vise à protéger la population civile et
les biens de caractère civil et établit la distinction entre combattants et
non-combattants. Selon ce principe, les Etats ne doivent jamais prendre
pour cible des civils, ni en conséquence utiliser des armes qui sont dans
l'incapacité de distinguer entre cibles civiles et cibles militaires. Le second
principe est qu’il ne faut pas causer des maux superflus aux combattants
et qu’en conséquence il est interdit d’utiliser des armes leur causant de
tels maux ou aggravant inutilement leurs souffrances. A cet égard, la
Cour a indiqué que les Etats n’ont pas un choix illimité quant aux armes
qu’ils emploient.

La Cour a également considéré comme applicable la clause de Martens
énoncée pour la première fois dans la convention de La Haye de 1899
concernant les lois et coutumes de la guerre sur terre et dont une version
contemporaine a été codifiée à l’article premier, paragraphe 2, du proto-
cole additionnel I de 1977. Elle se lit comme suit:

«Dans les cas non prévus par le présent protocole ou par d’autres
accords internationaux, les personnes civiles et les combattants res-
tent sous la sauvegarde et sous l'empire des principes du droit des
gens, tels qu’ils résultent des usages établis, des principes de l’huma-
nité et des exigences de la conscience publique.»

Selon la Cour, les principes consacrés dans cette clause sont les principes
et les règles du droit humanitaire qui, avec le principe de neutralité,
s'appliquent dans le cas des armes nucléaires.

C’est compte tenu de ce qui précède que la Cour a considéré que le
droit humanitaire bannit l'emploi de certaines armes, soit parce qu’elles
frappent de façon indiscriminée les combattants et les populations civiles,
soit parce qu'elles causent aux combattants des souffrances inutiles. La
Cour a conclu en conséquence que les principes et les règles du droit

342
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 565

international humanitaire sont obligatoires et lient les Etats parce qu’ils
constituent aussi des principes du droit international coutumier auxquels
on ne saurait déroger.

En ce qui concerne l’applicabilité aux armes nucléaires du protocole
additionnel I de 1977, la Cour a rappelé que, même si tous les Etats ne
sont pas parties au protocole, ils sont tous liés par celles des règles du
protocole qui, au moment de leur adoption, représentaient l’expression
du droit coutumier préexistant, comme c’est le cas en particulier de la
clause de Martens, reprise à l’article premier de cet instrument.

La Cour a déclaré que le fait que certaines armes ne sont pas spécifi-
quement mentionnées dans la convention ne permet de tirer aucune
conclusion juridique quant aux problèmes de fond que le recours à ces
armes soulèverait. Ii ne fait aucun doute, a-t-elle estimé, que les principes
et les règles du droit humanitaire, énoncés dans les conventions de
Genève de 1949 et dans les protocoles additionnels de 1977, s’appliquent
aux armes nucléaires. Certes la Cour a relevé que les conférences de 1949
et de 1977 n'avaient pas spécifiquement traité de la question des armes
nucléaires, mais elle n’en a pas moins déclaré que l’on ne peut en conclure
que les principes et règles établis du droit humanitaire applicable dans les
conflits armés ne s'appliquent pas aux armes nucléaires car une telle
conclusion méconnaitrait la nature intrinsèquement humanitaire des prin-
cipes juridiques en jeu qui imprègnent l’ensemble du droit des confits
armés et s'appliquent à toutes les formes de guerre et à toutes les armes.

La Cour a accepté l’argument selon lequel:

«63. De manière générale, le droit international humanitaire
s’applique à la menace ou à l’emploi d’armes nucléaires, comme il
s’applique à d’autres armes.

64. Le droit international humanitaire a évolué pour tenir compte
des circonstances et son application ne se limite pas aux arme-
ments du passé. Les principes fondamentaux de ce droit demeurent:
atténuer et limiter la cruauté de la guerre pour des raisons huma-
nitaires.» (Nouvelle-Zélande, exposé écrit, p. 15.)

La Cour a rappelé aussi qu'aucun des Etats partisans de la licéité de
l'emploi d'armes nucléaires dans certaines circonstances, y compris
lemploi «propre» d’armes nucléaires tactiques, plus petites et de faible
puissance, n’avait indiqué que les principes du droit humanitaire ne
s’appliquaient pas aux armes nucléaires; elle a noté par exemple que,
pour la Fédération de Russie: «Les restrictions imposées par les règles
applicables aux conflits armés en ce qui concerne les moyens et méthodes
de guerre s'étendent assurément aux armes nucléaires»; que, pour les
Etats-Unis: «Cela fait longtemps que les Etats-Unis pensent que le droit
des conflits armés régit l’emploi d’armes nucléaires comme il régit
d’ailleurs celui d’armes classiques», et que, pour le Royaume-Uni: «En
ce qui concerne le droit coutumier de la guerre, le Royaume-Uni a tou-
jours admis que l’emploi d’armes nucléaires est assujetti aux principes
généraux du jus in bello» (avis consultatif, par. 86).

343
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 566

S'agissant des éléments de fait qu’elle mentionne dans ses conclusions,
la Cour a noté les définitions qui ont été données des armes nucléaires
dans divers traités et instruments, y compris celles selon lesquelles les
explosions nucléaires sont «capables de causer des destructions massives,
des dommages généralisés ou un empoisonnement massif» (accords de
Paris, 1954) ou encore le préambule du traité de Tlatelolco de 1967 qui
décrit les armes nucléaires comme des armes

«dont les terribles effets atteignent sans distinction et sans merci les
forces armées et la population civile, [et qui] constituent, vu la per-
sistance de la radioactivité qu’elles engendrent, une atteinte à l’inté-
grité de l’espèce humaine et risquent de rendre finalement toute la
terre inhabitable».

Elle a noté aussi que les armes nucléaires libèrent non seulement
d'énormes quantités de chaleur et d'énergie mais aussi un rayonnement
puissant et prolongé, que les deux premières sources de dommages sont
bien plus puissantes qu’elles ne le sont dans le cas d’autres armes de des-
truction massive et que le phénomène du rayonnement est considéré
comme particulier aux armes nucléaires. Vu ces caractéristiques, conclut
la Cour, l’arme nucléaire est potentiellement d’une nature catastrophique,
son pouvoir destructeur ne peut être endigué ni dans l’espace ni dans le
temps et elle a le pouvoir de détruire toute civilisation ainsi que l’écosys-
tème tout entier de la planète.

S’agissant des éléments de fait, la Cour a relevé que le rayonnement
libéré par une explosion nucléaire aurait des effets préjudiciables sur la
santé, l’agriculture, les ressources naturelles et la démographie, et cela sur
des espaces considérables, et que l'emploi d’armes nucléaires ferait courir
les plus graves dangers aux générations futures. Le rayonnement ionisant
était en outre susceptible de porter atteinte à l’environnement, à la chaîne
alimentaire et à l’écosystème marin dans l’avenir, et de provoquer des
tares et des maladies chez les générations futures.

A cet égard également, le Gouvernement japonais a dit à la Cour que
les bombes atomiques larguées sur Hiroshima le 6 août 1945 et sur Naga-
saki le 9 août 1945 avaient une puissance équivalant respectivement à 15
et à 22 kilotonnes de TNT. L'explosion a produit une énorme boule de
feu et s’est accompagnée de températures extrêmement élevées, de l’ordre
de quelques millions de degrés centigrades, ainsi que de pressions extré-
mement élevées aussi, de l’ordre de plusieurs centaines de milliers d’atmo-
sphères. Elle a dégagé aussi un rayonnement considérable. Selon la déléga-
tion, la boule de feu qui a duré environ dix secondes a porté la température
au sol, à ’hypocentre, à quelque 3000 à 4000 degrés centigrades et la cha-
leur a provoqué l’incendie des bâtiments de bois dans un rayon de 3 kilo-
mètres environ à partir de l’hypocentre. Le nombre des maisons endom-
magées a été de 70147 à Hiroshima et de 18409 à Nagasaki. Les
personnes qui se trouvaient à moins de 1000 mètres de l’hypocentre ont
été exposées à des rayonnements initiaux de 3,93 grays. On estime que
cinquante pour cent des personnes ayant été exposées à des rayonne-

344
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 567

ments de plus de 3 grays sont décédées des suites de lésions médullaires
dans les deux mois. Le sol et les bâtiments touchés par la radioactivité
ont eux-mémes émis des rayonnements. En outre la suie et la poussiére
contaminées par radio-induction se sont dispersées dans l’air et ont tour-
billonné jusqu’à la stratosphére sous l’effet de Pexplosion, ce qui a pro-
voqué des retombées radioactives sur le sol pendant plusieurs mois.

Selon la délégation, la rareté des documents ne permet pas de connaitre
le nombre exact des victimes. On a estimé cependant le nombre des per-
sonnes décédées avant la fin de 1945 à environ 140 000 pour Hiroshima et
74000 pour Nagasaki, la population de ces deux villes étant évaluée à
l’époque respectivement à 350000 et 240 000 habitants. Le nombre des
personnes décédées des suites des rayonnements thermiques immédiate-
ment après l’explosion, le même jour ou dans les quelques jours qui ont
suivi est incertain. Néanmoins 90 à 100 % des personnes exposées à des
rayonnements thermiques sans aucune protection à moins d’un kilo-
mètre de l’hypocentre sont décédées en moins d’une semaine. Peu après
Pexplosion, le taux de mortalité des personnes qui s'étaient trouvées à
une distance d’un kilomètre et demi à deux kilomètres de l’hypocentre
était de 14 % pour celles qui avaient disposé d’une protection et de 83 %
pour celles qui n’en avaient pas eu. Indépendamment des personnes décé-
dées des suites directes de l’explosion, d’autres sont décédées par l'effet
combiné de plusieurs facteurs: écrasées ou enterrées sous des bâtiments,
blessées par des éclats de verre, exposées à des rayonnements ou encore en
raison de la pénurie alimentaire ou du manque de médecins ou de médi-
caments.

Plus de trois cent vingt mille personnes parmi les survivants irradiés
continuent à souffrir de tumeurs malignes dues aux rayonnements, et no-
tamment de leucémie, de cancer de la thyroïde, de cancer du sein, de can-
cer du poumon, de cancer de l'estomac, de cataracte et de diverses autres
séquelles. Plus d’un demi-siècle après la catastrophe, elles continuent,
nous dit-on, à subir des examens médicaux et à suivre un traitement.

D'après le maire d’Hiroshima, qui a fait une déclaration devant la
Cour, la bombe atomique qui a explosé à Hiroshima avait une puissance
de destruction énorme et a réduit en cendres des populations civiles inno-
centes. Femmes, vieillards et nouveau-nés baignaient, a-t-il dit, dans des
rayonnements mortels. Le largage de la bombe, a-t-il ajouté, a provoqué
un nuage en forme de champignon, la peau d’êtres humains a brûlé vive
et d’autres victimes ont connu une atroce agonie. Le maire a dit encore à
la Cour qu’au moment de l’explosion d'énormes colonnes de feu s’étaient
élevées vers le ciel et que la majorité des bâtiments s’était effondrée, cau-
sant de nombreuses victimes dont beaucoup sont mortes.

Dans un autre passage de son exposé, le maire a dit que ce qui carac-
térisait le bombardement atomique et en faisait quelque chose d’unique
tenait à ce que l’énorme destruction qu’il provoquait était instantanée et
universelle. Les vieux, les jeunes, les hommes, les femmes, les soldats, les
civils, tous sont tués sans distinction. Toute la ville d’Hiroshima a été
exposée a des rayons thermiques, à l’onde de choc de l’explosion et aux

345
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 568

rayonnements. La bombe a semble-t-il dégagé une chaleur qui a atteint
plusieurs millions de degrés centigrades. La boule de feu avait environ
280 mètres de diamètre et l’on pense que les rayons thermiques qui en
émanaient ont brûlé instantanément tout être humain qui se trouvait à
l'extérieur près de ’hypocentre. Le témoin a révélé en outre, sur la base
de cas avérés, que des vêtements avaient pris feu à 2 kilomètres de l’hypo-
centre et que de nombreux feux s'étaient allumés simultanément un peu
partout; toute la ville a été carbonisée et réduite en cendres. Un autre
phénomène a été l’onde de choc qui a infligé des dommages encore plus
grands en ricochant sur le sol et sur des bâtiments. La déflagration qui a
suivi a soulevé et porté les gens en l’air. Tous les édifices en bois dans un
rayon de deux kilomètres se sont effondrés et beaucoup, bien pilus éloi-
gnés encore, ont été endommagés.

La déflagration et les rayons thermiques se sont combinés pour réduire
en cendres ou faire écrouler soixante-dix pour cent des soixante-seize
mille trois cent vingt-sept habitations qu’Hiroshima comptait à l’époque.
Les autres ont été partiellement détruites, à demi sinistrées où endomma-
gées. On a dit que la ville avait été dévastée instantanément par le largage
de la bombe.

Le témoin a indiqué que le jour de l’explosion de la bombe, il y avait
trois cent cinquante mille habitants à Hiroshima, mais on a estimé plus
tard que cent quarante mille environ étaient morts avant la fin décembre
1945. Les hôpitaux étaient en ruine, leur personnel médical mort ou
blessé, sans médicaments et sans équipement; un nombre incroyable de
victimes étaient mortes faute d’avoir pu recevoir le traitement dont elles
avaient besoin. Les survivants souffraient de fièvre, de diarrhée, d’hémor-
ragies et d’une extrême fatigue et beaucoup décédaient brusquement. C’est
ainsi, a-t-on dit, que se présentaient les symptômes aigus de la maladie de
la bombe atomique dont d’autres conséquences étaient une destruction
généralisée des cellules, une perte des tissus hématopoiétiques et une dété-
rioration organique. Le système immunitaire des survivants était affaibli
et l’on voyait se manifester des symptômes très apparents comme l’alopé-
cie. On a enregistré également une multiplication des cas de leucémie, de
cataractes, de cancers et entre autres de cancers de la thyroïde, du sein et
des poumons. À la suite du bombardement, des enfants exposés aux
rayonnements ont souffert d’un retard mental et physique. On n’a rien pu
faire pour eux sur le plan médical et même des bébés à naître ont été
atteints. Le maire a conclu en disant qu’aujourd’hui encore des habitants
d’Hiroshima sont exposés à des niveaux élevés de rayonnement.

Le maire de Nagasaki a décrit dans son témoignage les effets qu'avait
eus sur sa ville le bombardement atomique survenu pendant la guerre,
qui étaient similaires à ceux qu’Hiroshima avait connus. Selon ce témoin:

«L'explosion de la bombe atomique a donné lieu à une énorme boule
de feu, de 200 mètres de rayon, presque comme si un petit soleil était
apparu dans le ciel. L’instant d’après, une déflagration fantastique et

346
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 569

une vague de chaleur ont touché le sol dans un bruit de tonnerre. La
température a la surface de la boule de feu était d’environ 7000 degrés
centigrades et les rayons de chaleur qui ont atteint le sol dépassaient
3000 degrés. L’explosion a immédiatement tué ou blessé les personnes
qui se trouvaient dans un rayon de 2 kilomètres a partir de ’hypo-
centre, laissant d’innombrables cadavres carbonisés comme des mor-
ceaux de bois au milieu des ruines. Dans certains cas, on n’a même
pas pu retrouver la moindre trace des restes de cadavres. Le souffle qui
dépassait 300 mètres à la seconde a aplati les arbres et démoli la plu-
part des bâtiments. Même les constructions en béton armé ont été si
endommagées qu’elles semblaient avoir été écrasées par un gigan-
tesque marteau. Le violent éclair de chaleur avait en même temps
fait fondre le verre, déformé les objets métalliques comme de la gui-
mauve et les incendies qui se sont ensuite allumés ont réduit en cen-
dres les ruines de la ville. Nagasaki est devenue une ville morte où
l’on n’entendait même pas de bruits d’insectes. Peu après, d’innom-
brables hommes, femmes et enfants ont commencé à se grouper sur
les rives de l’Urakami tout proche pour y boire; leurs cheveux et
leurs vêtements étaient brûlés, leur peau brûlée pendait en lambeaux
comme des guenilles. Implorant de l’aide, ils sont morts l’un après
l’autre dans l’eau ou par monceaux sur les rives. Puis les radiations
ont commencé leurs ravages, tuant les gens comme un fléau mortel
qui se répandait en cercles concentriques à partir de l’hypocentre.
Quatre mois après le bombardement atomique, soixante-quatorze
mille personnes étaient mortes et soixante-quinze mille blessées,
autrement dit, les deux tiers de la population de la ville avait été vic-
time de cette calamité qui s’est abattue sur Nagasaki comme une pré-
misse de l’Apocalypse.» (CR 95/27, p. 38.)

Le témoin a poursuivi en disant que même ceux qui avaient eu la
chance de survivre continuaient jusqu’à maintenant à souffrir des sé-
quelles qui caractérisent les armes nucléaires. Les armes nucléaires, a-t-il
conclu, apportent avec elles la destruction sans distinction des popula-
tions civiles.

La Cour a aussi entendu le témoignage de la délégation des Iles Marshall
où avaient eu lieu soixante-sept essais nucléaires entre le 30 juin et le
18 août 1958, à l’époque où elles faisaient partie du territoire des Iles du
Pacifique placé sous la tutelle des Nations Unies. On a dit que la puissance
totale de ces armes équivalait à plus de sept mille bombes de la taille de celle
qui avait anéanti Hiroshima. Ces essais avaient causé des maladies radio-
induites, des décès et des malformations congénitales. On a indiqué plus
tard que, même quand les explosions avaient lieu à de grandes distances,
dans le temps et l’espace, elles pouvaient entraîner des souffrances pour
l’homme et causer des dommages à l’environnement, même si l’on s’effor-
çait de les éviter ou de les atténuer. Poursuivant son témoignage, la déléga-
tion a informé la Cour que les armes nucléaires ont des caractéristiques
qui leur sont propres — elles causent des maux superflus, elles ne se bornent
pas à une contamination radioactive très vaste et très étendue ayant des

347
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 570

conséquences néfastes cumulatives mais elles génèrent aussi localement des
rayonnements intenses ayant des effets nocifs graves, immédiats et à long
terme, des déflagrations de grande ampleur, de la chaleur et de la lumière,
ce qui provoque des lésions importantes et des maladies chroniques. La
cécité permanente ou temporaire résultant de l’exposition à la lumière
intense et l’affaiblissement de l’immunité face aux rayonnements étaient
les conséquences courantes et inévitables de l'emploi d’armes nucléaires,
conséquences rares ou inexistantes si l’on utilisait d’autres engins de des-
truction.

La délégation des Iles Marshall a indiqué aussi que des malformations
congénitales et des maladies extrêmement douloureuses et de très longue
durée dues aux retombées radioactives avaient profondément affecté la
population civile, ce qui était inévitable, longtemps après le moment où les
essais nucléaires avaient eu lieu. Ces maux avaient frappé des générations
d’insulaires nées bien après les essais. En dehors des dommages immédiats
causés au point zéro (où l’explosion s'était produite) ou dans son voisi-
nage, c’est dans toute la zone que la flore et la faune ont été contaminées,
et le sol et l’eau empoisonnés. En conséquence, certaines des îles étaient
toujours abandonnées et dans celles où la population s'était récemment
réinstallée, la présence de césium provenant des retombées radioactives
dans les plantes rendait celles-ci impropres à la consommation. On a
signalé que des femmes habitant certains atolls et à qui l’on avait donné
assurance que leur atoll ne serait pas touché par les rayonnements avaient
donné naissance à des «monstres». On a dit qu’une fillette de l’un de ces
atolls n’avait pas de genoux, qu’elle avait trois doigts à chaque pied et qu’il
lui manquait un bras. Sa mère n’était pas encore née en 1954 quand les
essais ont débuté mais elle avait été élevée sur un atoll contaminé.

Eu égard à ce qui précède et tenant compte des caractéristiques propres
à l’arme nucléaire quand elle est utilisée, la Cour a abouti aux conclu-
sions suivantes: l’arme nucléaire possède une puissance destructrice bien
supérieure à celle de n’importe quelle arme classique; une arme nucléaire
est capable de tuer à elle seule des milliers, voire des millions d’êtres
humains; elle cause des souffrances inutiles et des maux superflus aux
combattants comme aux non-combattants; elle est incapable de faire la
distinction entre civils et combattants. L’emploi de l’arme nucléaire peut
causer des dommages aux générations futures, et avoir des incidences
généralisées et à long terme sur l’environnement, en particulier sur les res-
sources nécessaires à la survie de l’homme. A cet égard, on doit noter que
les effets de cette arme ne sont pas seulement similaires à ceux qui résul-
tent de l’usage de gaz toxiques, qui violeraient le protocole de Genève de
1925 sur les gaz, ils sont considérés comme encore plus nuisibles en raison
de leur radioactivité.

Les constatations qui précèdent auraient dû nécessairement amener la
Cour à conclure que tout emploi d’armes nucléaires est illicite en droit
international et contraire en particulier au droit applicable dans les
conflits armés, y compris au droit humanitaire. Au lieu de cela, la Cour a
dit:

348
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 571

«Au vu de l’état actuel du droit international, ainsi que des élé-
ments de fait dont elle dispose, la Cour ne peut cependant conclure
de façon définitive que la menace ou l’emploi d’armes nucléaires
serait licite ou illicite dans une circonstance extréme de légitime
défense dans laquelle ia survie même d’un Etat serait en cause.»
(Paragraphe 2 du dispositif, alinéa E.)

Cette conclusion parait laisser entendre que, quand des armes nucléaires
sont utilisées dans un cas où la «survie de l’Etat» est menacée — concept
inventé par la Cour — cet emploi constituerait une exception au corpus
de régles du droit humanitaire qui s’applique dans tous les conflits armés
et n’admet aucune exception dans le cas des armes nucléaires. Après
avoir mürement réfléchi, j'estime que l’illicéité de l’utilisation d’armes
nucléaires ne dépend pas des circonstances de cette utilisation mais
résulte des caractéristiques uniques et bien connues de ces armes dont
lemploi violerait le droit international quelles que soient les circons-
tances. Il est donc tout à fait inopportun que la conclusion de la Cour soit
axée sur la question de la survie de l’Etat alors que la question qui se pose
est celle de la licéité des armes nucléaires. Cette interprétation erronée de
la question prive la conclusion de la Cour de toute base juridique.

Si en revanche la Cour avait bien perçu la question et voulu y apporter
une réponse appropriée, elle aurait constaté que, sur la base du droit et
des faits, elle pouvait très légitimement conclure à l’illicéité de l’emploi
d’armes nucléaires en toute circonstance. Le fait que la Cour ne soit pas
parvenue à cette constatation inévitable m’oblige à me dissocier ferme-
ment de sa conclusion principale.

Je me sens également tenu de mentionner certains doutes, plus géné-
raux, que j’éprouve au sujet de l’avis consultatif dans son ensemble. Alors
que l’objet des attributions consultatives de la Cour est de donner un avis
juridique faisant autorité à l’organe qui le lui demande sur certains
aspects d’une question dont il a à connaître dans l’exercice de ses fonc-
tions, on à aussi utilisé ce mécanisme soit pour obtenir une interprétation
autorisée des dispositions de la Charte ou des instruments constitutifs des
institutions spécialisées soit pour donner des orientations à divers or-
ganes des Nations Unies concernant leurs fonctions. De plus, bien que les
avis consultatifs de la Cour ne soient pas juridiquement contraignants et
n’imposent aucune obligation en droit ni à l’organe demandeur ni aux
Etats, ils ne sont pas pour autant privés d’effets car ils restent la loi
«reconnue par les Nations Unies» (Admissibilité de l'audition de pétition-
naires par le Comité du Sud-Ouest africain, C.I.J. Recueil 1956, opinion
individuelle de sir Hersch Lauterpacht, p. 46). Il en résulte que la Cour
actuelle a à diverses reprises eu recours à sa compétence consultative
comme moyen de participer aux travaux de l'Organisation des Nations
Unies, aidant celle-ci à atteindre ses objectifs. Les avis consultatifs ont
mis la Cour en mesure de contribuer utilement au développement et à la
cristallisation du droit. C’est ainsi que, dans son avis consultatif sur la

349
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 572

Namibie, la Cour a évoqué l’évolution du «droit international à l’égard
des territoires non autonomes, tel qu’il est consacré par la Charte des
Nations Unies» (Conséquences juridiques pour les Etats de la présence
continue de l'Afrique du Sud en Namibie {Sud-Ouest africain) nonobstant
la résolution 276 (1970) du Conseil de sécurité, C.J. Recueil 1971,
p. 31), qui a fait de l’autodétermination un principe applicable à tous ces
territoires.

Dans son avis consultatif sur le Sahara occidental, la Cour, citant l’avis
relatif à la Namibie à propos du principe de l’autodétermination, a dit
que, si on lui pose des questions au sujet de ce principe, elle

«doit prendre en considération les transformations survenues dans le
demi-siècle qui a suivi et son interprétation ne peut manquer de tenir
compte de l’évolution que le droit a ultérieurement connue grâce à la
Charte des Nations Unies et à la coutume».

Dans ce domaine comme dans les autres, le corpus juris gentium
s’est beaucoup enrichi et, pour pouvoir s’acquitter fidèlement de ses

fonctions, la Cour ne peut Vignorer.» (C.J. Recueil 1975, p. 32,
par. 56.)

L’avis de la Cour dans cette affaire a donc renvoyé à l’article 1 de la
Charte ainsi qu’à la déclaration sur l’octroi de l’indépendance aux pays et
aux peuples coloniaux qui, a-t-elle dit, «confirment et soulignent ... que
l'application du droit à l’autodétermination suppose l’expression libre et
authentique de la volonté des peuples intéressés» (C.I.J. Recueil 1975,
p. 32, par. 55). La Cour a souligné en outre que

«La validité du principe d’autodétermination, défini comme répon-
dant à la nécessité de respecter la volonté librement exprimée des
peuples, n’est pas diminuée par le fait que dans certains cas l’Assem-
blée générale n’a pas cru devoir exiger la consultation des habitants
de tel ou tel territoire.» ({bid., p. 33, par. 59.)

On peut donc relever que la Cour a rendu, au moyen de ses avis consul-
tatifs, des décisions normatives qui ont permis aux Nations Unies d’at-
teindre leurs objectifs, et dans quelques cas ont abouti à un règlement
pacifique de différends, et qu’elle a soit contribué à la cristallisation et
au développement du droit soit, en donnant son imprimatur, consacré
l'émergence du droit.

Il faut cependant regretter en l’espéce que non seulement la Cour soit
revenue sur la pratique consistant à apporter sa contribution au dévelop-
pement du droit dans un domaine d’une si grande importance pour l’Assem-
blée générale et la communauté internationale dans son ensemble, mais
encore qu’elle ait jeté, peut-être sans le vouloir, un doute sur des règles éta-
blies ou émergentes du droit international. Cette attitude explique en grande
partie la démarche suivie par la Cour dans son avis consultatif. Lorsqu’elle
ne recherchait pas des règles coutumières ou conventionnelles spécifiques
censées réglementer ou interdire l'emploi d’armes nucléaires, la Cour a eu

350
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 573

tendance à dire soit qu’elle n’était pas appelée à se prononcer en la matière
soit qu’il n’était pas nécessaire qu'elle prenne position. Ainsi sur la question
de savoir si les principes et règles du droit humanitaire font partie du jus
cogens tel qu’il a été défini à l’article 53 de la convention de Vienne de 1969
sur le droit des traités, la Cour a déclaré ne pas avoir à se prononcer sur ce
point bien que l’on admette quasi universellement que les conventions de
Genève de 1949 sont déclaratoires du droit international coutumier et que
Vobservation et le respect de leurs dispositions répondent à l’intérét collectif
et bénéficient d’un consensus de la part de la communauté. Une conclusion
de la Cour soulignant les fondements humanitaires de ces dispositions, le
fait qu’elles sont profondément enracinées dans les traditions et les valeurs
des Etats membres de la communauté internationale et qu’elles méritent
d’être respectées et protégées universellement sans que les Etats puissent y
déroger contribuerait à renforcer l’application juridique de ces dispositions,
tout spécialement à une époque qui a été si souvent le témoin des violations
les plus graves et les plus flagrantes des principes et des règles du droit
humanitaire — dont la raison d’être est inconciliable avec l’emploi d’armes
nucléaires. I] relève de la fonction judiciaire de la Cour de fixer des normes
juridiques internationales pour la communauté des Etats et en particulier
pour ceux qui se présentent devant elle ou sont parties à son Statut. Pour
établir de telles normes, la Cour a dit, dans l’affaire des Réserves à la
convention pour la prévention et la répression du crime de génocide, que les
principes qui sont la base de cette convention sont des principes reconnus
par les nations civilisées «comme obligeant les Etats même en dehors de
tout lien conventionnel» (C.J. Recueil 1951, p. 23). Elle a mentionné aussi
la coopération nécessaire qu’exigeait la convention «pour libérer l’huma-
nité d’un fléau aussi odieux» (ibid.). La Cour a noté que la convention
avait été adoptée dans un but purement humanitaire et civilisateur «pour
sauvegarder l'existence même de certains groupes humains, ... confirmer
et … sanctionner les principes de morale les plus élémentaires» (ibid. ). Dans
l'affaire du Détroit de Corfou, la Cour s’est référée à «certains principes
généraux et bien reconnus, tels que des considérations élémentaires d’huma-
nité, plus absolues encore en temps de paix qu’en temps de guerre» (C.I.J.
Recueil 1949, p. 22). De telles constatations auraient sans aucun doute
contribué à encourager la communauté internationale à faire preuve de
modération. Dans l'affaire de la Barcelona Traction, la Cour a dit, à propos
des obligations des Etats envers la communauté internationale, qu’il s’agis-
sait d'obligations erga omnes qui

«découlent par exemple, dans le droit international contemporain,
de la mise hors la loi des actes d’agression et de génocide mais aussi
des principes et des règles concernant les droits fondamentaux de la
personne humaine, y compris la protection contre la pratique de
l'esclavage et la discrimination raciale. Certains droits de protection
correspondants se sont intégrés au droit international général...»
(Barcelona Traction, Light and Power Company, Limited, CII.
Recueil 1970, p. 32, par. 34.)

351
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 574

Dans l'affaire qui nous concerne, il semble que la Cour se soit montrée
trop hésitante à prendre une position de principe sur une question por-
tant sur ce que M. Nagendra Singh, aujourd’hui décédé, décrivait comme
l'aspect le plus important du droit international que l'humanité doit
affronter aujourd’hui (Nuclear Weapons and International Law, p. 17).
Au lieu de cela, il semblerait que la Cour se soit efforcée de venir à bout de
la question fondamentale de savoir si certains des principes et règles du droit
humanitaire relevaient du jus cogens en disant que la demande qui lui avait
été adressée «ne soulève pas la question de savoir quelle serait la nature du
droit humanitaire qui s’appliquerait à l'emploi des armes nucléaires». Je me
permets de dire qu’elle la soulève. Si la Cour se pronongait sur la nature et
l'application de ces règles, cela ne garantirait peut-être pas leur respect en
toutes circonstances, mais cela serait néanmoins considéré comme une réaf-
firmation de ces règles dans la mesure où elles se rattachent à des valeurs
humaines déjà protégées par des principes de droit positif qui, pris dans leur
ensemble, attestent l’existence de certains critères d’ordre public (voir
I. Brownlie, Principles of Public International Law, 1990, p. 28). H. Lauter-
pacht a dit aussi qu'entre autres raisons nombre des dispositions des
conventions de Genève résultant effectivement de «considérations impé-
rieuses d’humanité sont déclaratoires d’une coutume internationale obliga-
toire sur le plan universel» (E. Lauterpacht, dir. publ., International Law,
Being the Collected Papers of Hersch Lauterpacht, 1970, p. 115). La Com-
mission du droit international a souligné dans son commentaire sur l’ar-
ticle 50 (devenu aujourd’hui l’article 53) de la convention de Vienne sur le
droit des traités que «ce n’est pas la forme d’une règle générale de droit
international mais la nature particulière du sujet dont elle traite qui peut
lui donner le caractère de jus cogens». En 1980 déjà, la Commission a fait
observer que «certaines règles de droit humanitaire sont, selon elle, des règles
qui imposent des obligations relevant du jus cogens».

La Cour a également adopté une ligne d’action consistant à ne pas se pro-
noncer sur le problème des représailles en temps de guerre — problème par-
ticulièrement pertinent au regard de la question qui lui était posée — «sinon
pour observer qu’en tout état de cause tout droit de recourir à de telles
représailles serait, comme le droit de légitime défense, régi, notamment, par
le principe de proportionnalité» (par. 46). Il est pour le moins étrange que la
Cour s’abstienne de statuer sur la licéité ou Villicéité des représailles en
temps de guerre, en particulier si cela devait donner lieu à l’emploi d’armes
nucléaires. Dans le droit international contemporain, des représailles en
temps de guerre exercées au moyen d’armes nucléaires constitueraient une
violation flagrante du droit humanitaire en toute circonstance et, plus géné-
ralement, du droit international. Plus précisément, les conventions de Genève
interdisent de telles représailles contre un certain nombre de personnes et de
biens protégés, comme cela a été réaffirmé dans le protocole additionnel I de
1977. Selon le protocole, il est interdit aux belligérants d’exercer des repré-
sailles en temps de guerre. Si, étant donné les caractéristiques des armes
nucléaires, leur incapacité à faire une distinction entre civils et combattants
et entre objectifs civils et objectifs militaires, de telles armes étaient employées

352
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 575

pour exercer des représailles, outre qu’elles violeraient V’interdiction de cau-
ser des souffrances inutiles ou des maux superflus aux belligérants, celles-ci
seraient 4 tout le moins contraires au droit humanitaire établi et, partant,
illicites. La «réserve judiciaire» de la Cour sur un point d’une importance
aussi cruciale pour la question qui lui est posée ne contribue pas à la clari-
fication du droit, sans parler de son observation.

La réticence manifestée par la Cour à prendre une position juridique
sur certains des points importants intéressant la question dont elle est sai-
sie ressort bien de ce que l’on peut appeler l’«odyssée judiciaire» de la
Cour durant laquelle elle a cherché une règle conventionnelle ou coutu-
mière spécifique autorisant ou interdisant expressément l’emploi d’armes
nucléaires pour découvrir finalement qu’il n’en existe aucune. Si une telle
règle existait, il est fort peu probable que la question aurait été posée à la
Cour sous la forme où elle l’a été et peut-être même n’aurait-elle pas été
posée du tout. Mais absence d’une convention interdisant expressément
l'emploi d’armes nucléaires n’aurait pas dû Pamener à penser que cet
emploi pourrait être licite dès lors que les Etats admettent en général que
le droit international coutumier consacre des principes applicables à l’uti-
lisation de ces armes. La vaine recherche d’une interdiction juridique
expresse ne peut donc s’expliquer que par une forme extrême de positi-
visme qui n’est plus en accord avec la jurisprudence internationale — y
compris celle de la Cour. La futilité d’une telle entreprise a été reconnue
par le tribunal arbitral américano-britannique des réclamations dans
l'affaire Eastern Extension, Australia and China Telegraph Company où
le tribunal a dit que, même en l’absence d’une règle de droit international
expressément applicable dans une affaire, on ne pouvait prétendre
qu'aucune règle de droit international ne pouvait être appliquée:

«Il se peut que le droit international, comme le droit interne, ne
contienne pas de règle expresse permettant de trancher une affaire
déterminée et généralement il n’en contient pas mais la fonction de la
jurisprudence est de résoudre le conflit entre droits et intérêts opposés
en appliquant, à défaut de toute disposition spécifique de la loi, les
corollaires des principes généraux et de trouver ainsi — exactement
comme en mathématiques — la solution du problème. Telle est la
méthode jurisprudentielle; c’est grâce à cette méthode que le droit
s’est graduellement développé dans tous les pays, aboutissant à la
définition et à l’aménagement des rapports juridiques aussi bien
entre les Etats qu’entre les particuliers.» (Nations Unies, Recueil des
sentences arbitrales, vol. VI, p. 114.)

Telle a été la démarche jurisprudentielle de la Cour à l'égard des ques-
tions qu’elle avait à régler. Elle a appliqué des principes et des règles juri-
diques pour résoudre le conflit entre droits et intérêts opposés là où la loi
ne contenait aucune disposition expresse et elle s’est appuyée sur les corol-
laires des principes généraux afin de trouver une solution au problème. La
Cour ne s’est pas bornée à chercher un traité ou une règle de droit cou-
tumier régissant spécifiquement le cas dont elle était saisie et, en l’absence

353
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 576

d’un traité ou d’une règle de ce genre, elle n’a pas dit qu’elle ne pouvait
pas aboutir à une conclusion définitive ou qu’elle n’était pas en mesure de
parvenir à une décision ou de statuer en la matière. La Cour ne s’est pas
— à juste titre, selon moi —, dans le passé, imposée de telles restrictions
dans l’exercice de sa fonction judiciaire qui consiste à régler les différends
conformément au droit international, mais elle s’est référée aux principes
du droit international, à l’équité ou à sa propre jurisprudence afin de défi-
nir et de trancher les questions juridiques qui lui étaient soumises.

Or la recherche de règles spécifiques a amené la Cour à méconnaitre ou
à ne pas appliquer pleinement les principes de la Charte des Nations
Unies dans l’examen de la question posée. Un principe auquel la Cour ne
paraît pas avoir attaché toute l’importance voulue dans sa décision est le
paragraphe 1 de l’article 2 de la Charte selon lequel: «L'Organisation est
fondée sur l’égalité souveraine des Etats.» Le principe de l’égalité souve-
raine des Etats est d’application générale. Il présuppose le respect de la
souveraineté et de l’intégrité territoriale de tous les Etats. Le droit inter-
national reconnaît la souveraineté de chaque Etat sur son territoire de
même que l'intégrité physique de la population civile. En vertu de ce prin-
cipe, il est interdit à un Etat d’infliger des dommages ou de porter préju-
dice à un autre Etat. Ce principe ne peut qu'être violé si des armes
nucléaires sont employées dans un conflit donné, en raison des caracté-
ristiques avérées et bien connues qu’elles présentent. L'utilisation de telles
armes ne constituerait pas seulement une violation de l’intégrité territo-
riale d'Etats non belligérants due 4 une contamination radioactive, mais
elle entraînerait la mort de milliers, voire de millions, de personnes habi-
tant des territoires de pays non parties au conflit. Ce serait là violer le
principe consacré dans la Charte, mais cet aspect de la question ne paraît
pas avoir été pleinement pris en considération par la Cour quand elle a
adopté ses conclusions.

Je me sens également tenu d’exprimer mes craintes au sujet de certaines
autres déclarations figurant dans l’avis consultatif concernant les droits de
l’homme et le génocide, la protection de l’environnement et la politique
de dissuasion. S’agissant du génocide, il est dit que l’on considérerait
qu'il y a génocide si le recours à l’arme nucléaire résultait d’une intention
de détruire, en tout ou en partie, un groupe national, ethnique, racial ou
religieux, comme tel. Cela reflète le texte de la convention sur le génocide.
Il ne faut cependant pas oublier les traits particuliers de la convention,
son objet et son but, dont la Cour elle-même a dit, dans l’affaire des
Réserves à la convention pour la prévention et la répression du crime de
génocide qu’elle vise à condamner et à réprimer le génocide comme

«un crime de droit des gens» impliquant le refus du droit à l’exis-
tence de groupes humains entiers, refus qui bouleverse la conscience
humaine, inflige de grandes pertes à l’humanité, et qui est contraire à
la fois à la loi morale et à l’esprit et aux fins des Nations Unies»
(CLS. Recueil 1951, p. 23).

354
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 577

La Cour a poursuivi en ces termes:

«les principes qui sont à la base de la convention sont des prin-
cipes reconnus par les nations civilisées comme obligeant les Etats
même en dehors de tout lien conventionnel» (C.J. Recueil 1951,

p. 23).

Elle a souligné encore qu’une coopération était nécessaire «pour libérer
l’humanité d’un fléau aussi odieux» et, vu Pobjectif humanitaire et civi-
lisateur de la convention, elle a dit que cette convention visait à «sauve-
garder l’existence même de certains groupes humains» et à «confirmer
et ... sanctionner les principes de morale les plus élémentaires». La Cour
ne saurait donc envisager avec équanimité la mort de milliers, voire de
millions, de civils innocents, qui résulterait inévitablement de emploi des
armes nucléaires et conclure qu’il n’y a pas eu génocide car l’Etat qui s’est
servi de ces armes n’avait pas manifesté l’intention de tuer tant de milliers
ou de millions d'individus. Qui plus est, la Convention tient bel et bien
compte de l’importance numérique des victimes. Il ne me semble pas que
la réserve judiciaire oblige la Cour à s’abstenir de s’exprimer sur le fait
que l'emploi d'armes nucléaires dans un conflit armé peut aboutir à cette
conséquence atroce et abominable que constitue l’élimination d’une popu-
lation tout entière et sur le fait que cela revient à un génocide dès lors que
les conséquences de l’acte étaient prévisibles. Une telle expression
d'inquiétude pourrait peut-être même avoir un effet préventif sur l’utilisa-
tion de ces armes.

Concernant le point de savoir si le recours aux armes nucléaires vio-
lerait les droits de l’homme, en particulier le droit à la vie, la Cour a
estimé que l’on n’avait jamais envisagé que le pacte international relatif
aux droits civils et politiques régisse la question de la licéité de ces armes.
On peut admettre cette position juridique mais il me semble que la ques-
tion a été envisagée de façon trop étroite. Il faut rappeler en effet que la
raison d’être aussi bien des droits de l’homme que du droit international
humanitaire est de protéger l'individu ainsi que la valeur et la dignité de
la personne humaine, à la fois en temps de paix et pendant les conflits
armés. C’est pour cela à mon avis que la Charte des Nations Unies,
adoptée juste après la fin de la seconde guerre mondiale — pendant
laquelle des violations graves des droits de l’homme s’étaient produites
— s’est engagée à protéger les droits de l’être humain, sans distinction de
race, de couleur ou de conviction, et a souligné que ces droits devaient
être protégés et respectés même pendant un conflit armé. Il ne faut pas
oublier que c’est durant la seconde guerre mondiale que l’arme atomique
a été utilisée à Hiroshima et à Nagasaki, causant des milliers de morts.
On en est donc venu à considérer cette période comme l'illustration
même des violations flagrantes des droits de l’homme. La possibilité que
les droits fondamentaux du citoyen, en particulier le droit à la vie, soient
violés pendant une conflagration nucléaire est une question qui relève de
la Charte et d’autres instruments juridiques internationaux pertinents.
Toute activité entraînant une très grave violation des principes de la

355
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 578

Charte doit être envisagée en tenant compte de la Charte et des autres
règles applicables. C’est évidemment dans ce contexte que le Comité des
droits de l’homme, constitué en application du pacte international relatif
aux droits civils et politiques, a adopté en novembre 1984 une observa-
tion générale sur l’article 6 du pacte (droit à la vie ) en vertu de laquelle
la fabrication, la mise à l’essai, la possession, le déploiement et l’utilisa-
tion d’armes nucléaires devraient être interdits et qualifiés de crimes
contre l'humanité. On doit rappeler que l’article 6 du statut du Tribu-
nal de Nuremberg a défini comme crimes contre l’humanité: «l’assassi-
nat, l’extermination ... et tout autre acte inhumain commis contre toutes
populations civiles avant ou pendant la guerre...» Il s’ensuit que les prin-
cipes de Nuremberg sont eux aussi pertinents au regard de la question
que la Cour vient d'examiner.

En ce qui concerne la protection et la sauvegarde de l’environne-
ment naturel, la Cour est parvenue à la conclusion que le droit interna-
tional existant n’interdit pas l’emploi d’armes nucléaires mais que d’impor-
tantes considérations d’ordre écologique doivent être prises en compte
dans le cadre de la mise en œuvre des principes et règles du droit applicable
dans les conflits armés. La Cour a estimé aussi que les traités adoptés
pour protéger l’environnement naturel n’ont pas entendu priver un Etat
de Pexercice de son droit de légitime défense en vertu du droit interna-
tional.

A mon sens, il s’agit non pas de savoir si un Etat peut être privé du
droit de légitime défense en vertu de traités relatifs à la protection de
Penvironnement naturel mais de savoir si, étant donné les caractéristiques
connues des explosions d’armes nucléaires et étant donné leur radioacti-
vité qui a pour effet de contaminer sur de vastes superficies non seule-
ment les êtres humains mais aussi l’environnement et notamment l’agri-
culture, l’alimentation, l’eau potable et l'écosystème marin, il en résulte
que l'emploi de ces armes causerait des dommages graves et étendus à
l’environnement et priverait les êtres humains de l’eau potable et des res-
sources nécessaires à leur survie. Tenant compte de cela, le premier pro-
tocole additionnel de 1977 prévoit la protection de ce qui est indispen-
sable à la survie de la population civile — vivres, produits agricoles,
installations d’eau potable, etc. L’avis consultatif aurait dû examiner la
question posée par rapport à la protection de l’environnement naturel
dans cette perspective au lieu de donner l’impression que l’argument
avancé concernait le refus de reconnaître à l'Etat son droit de légitime
défense.

L’avis consultatif considère que l’on ne peut voir dans la non-utilisa-
tion des armes nucléaires pendant cinquante ans l’expression d’une opinio
juris. La base juridique de ce constat n’est pas expliquée; il s’agit plutôt
d’une simple assertion. Quoi qu’il en soit, la Cour n’a pas estimé que la
conviction partagée par une écrasante majorité d’Etats selon laquelle la
non-utilisation des armes nucléaires pendant cinquante ans avait établi
une opinio juris dans le sens d’une interdiction de leur emploi devait avoir
une influence sur sa décision. A cet égard, la Cour aurait dû attacher plus

356
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS, KOROMA) 579

de poids aux déclarations faites par l’écrasante majorité des Etats ainsi
qu'aux résolutions adoptées par diverses organisations internationales
sur lusage des armes nucléaires, en tant que preuves de l'émergence
d’une opinio juris.

A mon avis, il n’était pas judicieux que la Cour paraisse accorder une
reconnaissance juridique à la doctrine de la dissuasion comme principe de
droit international. S'il est légitime que la Cour constate l’existence de
cette politique, elle aurait dû avoir conscience que, une fois mise en
œuvre, la doctrine en question peut être déclarée illicite car son applica-
tion suppose un conflit nucléaire lourd de conséquences catastrophiques
non seulement pour la population civile des Etats belligérants mais aussi
pour celle d'Etats étrangers au conflit et peut déboucher sur la violation
du droit international en général et du droit humanitaire en particulier. Il
aurait donc été plus sage que la Cour s’abstienne de prendre position en
cette matière, essentiellement non juridique.

Quoi qu'il en soit, on ne saurait considérer que l'avis consultatif est
entièrement dépourvu de valeur ou de portée juridique. Les constatations
positives qu’il contient doivent être considérées comme des progrès dans
le processus historique qui tend à imposer des restrictions juridiques dans
les conflits armés. Certaines de ces limitations concernant les armes
nucléaires sont maintenant mentionnées dans l’avis de la Cour. Pour la
première fois dans son histoire — comme d’ailleurs dans l’histoire de tout
autre tribunal du même rang — la Cour déclare et confirme que les armes
nucléaires relèvent du droit international; que la menace ou l’emploi de
la force au moyen d’armes nucléaires qui serait contraire à l’article 2, pa-
ragraphe 4, de la Charte des Nations Unies et qui ne satisferait pas à
toutes les prescriptions de son article 51 est illicite. La Cour dit aussi que
toute menace ou tout emploi d’armes nucléaires qui est incompatible avec
les exigences du droit international applicable dans les conflits armés,
spécialement celles des principes et règles du droit international huma-
nitaire, ainsi qu'avec les obligations particulières en vertu des traités et
autres engagements qui ont expressément trait aux armes nucléaires serait
illicite. On peut en déduire que c’est parce que le recours aux armes nu-
cléaires ne peut satisfaire aux exigences susmentionnées que la Cour
conclut:

«la menace ou lemploi d’armes nucléaires serait généralement
contraire aux règles du droit international applicable dans lés conflits
armés, et spécialement aux principes et règles du droit humanitaire»
(paragraphe 2, alinéa E, du dispositif).

Rapprochée des autres conclusions de la Cour, cette déclaration, si
nuancée soit-elle, doit être considérée comme importante sur le plan nor-
matif. En particulier, elle écarte l’argument selon lequel, le droit huma-
nitaire ayant précédé l’invention de l’arme nucléaire, il ne saurait s’appli-
quer à elle. La Cour estime au contraire que, vu le caractère intrinsèque
des règles et des principes établis du droit humanitaire, celui-ci s’applique
bien à elle.

357
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 580

C’est en réaction aux conclusions juridiques qui présentent une impor-
tance a la fois historique et normative que j’ai voté pour les alinéas A, C,
D, et F du paragraphe 2 du dispositif, non sans formuler des réserves en
ce qui concerne l’alinéa C.

En revanche j’ai voté contre le paragraphe 2 B où la Cour dit que ni le
droit international coutumier ni le droit international conventionnel ne
comportent d’interdiction complète et universelle de la menace ou de
l'emploi des armes nucléaires en tant que telles. Cette conclusion n’est
pas, selon moi, conforme au droit. Le recours aux armes nucléaires vio-
lerait à tout le moins l'interdiction d’employer des «armes toxiques»
édictée à l’article 23 a) des conventions de La Haye de 1899 et de 1907 et
le protocole de Genève de 1925 qui interdit l’usage de gaz toxiques et/ou
d'armes bactériologiques. Ce protocole ayant recueilli une adhésion uni-
verselle, il est admis qu’il lie la communauté internationale dans son
ensemble. En outre, l'interdiction de l’emploi de gaz toxiques est mainte-
nant considérée comme faisant partie du droit international coutumier
obligeant tous les Etats de sorte que la conclusion de la Cour au para-
graphe 2 B du dispositif est indéfendable eu égard aux conventions de
Genève de 1949 et des protocoles additionnels y relatifs de 1977. Pour ce
qui est des conventions, elles lient aujourd’hui cent quatre-vingt-six Etats
au moins, si bien que leur universalité paraît plus grande encore que celle
de la Charte des Nations Unies. En conséquence, il est maintenant admis
que ces traités font partie du droit international coutumier liant tous les
Etats. Dans son arrêt dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), la Cour a confirmé que les conventions faisaient partie du droit
international coutumier lorsqu’elle a déclaré:

«les Etats-Unis ont l’obligation, selon les termes de l’article premier
des ... conventions de Genève, de «respecter» et même de «faire res-
pecter» ces conventions «en toute circonstance», car une telle obli-
gation ne découle pas seulement des conventions elles-mêmes, mais
des principes généraux du droit humanitaire dont les conventions ne
sont que l’expression concrète» (C.I.J. Recueil 1986, p. 114, par. 220).

Se référant aux principes humanitaires du droit international, la Cour a
constaté que les conventions elles-mêmes expriment le droit coutumier et
de ce fait liaient tous les Etats. Le même raisonnement vaut en particulier
pour le protocole additionnel I qui a reformulé et réaffirmé des règles de
droit coutumier fondées sur les conventions antérieures de Genève et de
La Haye. A ce jour, cent quarante-trois Etats sont parties au protocole et
la force coutumiére de ces dispositions ne résulte pas de leur incorpora-
tion formelle dans le protocole lui-même.

Compte tenu de ce qui précède, on ne peut soutenir, comme la Cour l’a
fait, que ni le droit international coutumier ni le droit international
conventionnel ne comportent d’interdiction complète et universelle de

358
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 581

la menace ou de l'emploi des armes nucléaires en tant que telles. Une telle
conclusion n’est pas non plus compatible avec la jurisprudence de la
Cour qui a été rappelée ci-dessus.

J’ai voté cependant pour le paragraphe 2 F du dispositif qui souligne
l'obligation de poursuivre de bonne foi et de mener à terme des négocia-
tions conduisant au désarmement nucléaire dans tous ses aspects, sous un
contrôle international strict et efficace. Je suis d’avis que les parties au
traité de 1968 sur la non-prolifération des armes nucléaires, conscientes
du danger que la prolifération fait courir à tous les Etats, ont pris l’enga-
gement contraignant de mettre fin rapidement à la course aux armes
nucléaires et d’entreprendre le désarmement nucléaire. Les risques que
ces armes représentaient pour l’humanité en 1968 existent toujours,
comme cela résulte de la décision prise en 1995 par les Etats parties au
traité de donner à celui-ci un caractère permanent. L'obligation d’élimi-
ner les armes nucléaires continue à s’imposer à ces Etats, l’objectif étant
d’écarter la menace que ces armes peuvent présenter et d’où pourrait
résulter la violation de la Charte ou des principes et règles du droit huma-
nitaire. Il y a donc une corrélation entre l’obligation de désarmement
nucléaire assumée par ces Etats parties au traité sur la non-prolifération
et les obligations assumées par les Etats en vertu de la Charte des Nations
Unies ainsi que du droit applicable dans les conflits armés, et spéciale-
ment du droit international humanitaire.

Malgré cela et en dépit de certaines autres conclusions normatives aux-
quelles la Cour est parvenue dans son avis consultatif, je regrette profon-
dément que, sur la vraie question qui lui était posée, à savoir s’il est permis
en droit international de recourir à la menace ou à l'emploi d’armes
nucléaires en toute circonstance, la Cour ait hésité à prendre position et
n’ait pas adopté la seule et inéluctable conclusion qui s’imposait, à savoir
que, étant donné les faits établis concernant l’utilisation de ces armes, il
est inconcevable qu’il puisse y avoir des circonstances où leur emploi ne
violerait pas les principes et les règles du droit international applicable
dans les conflits armés, et en particulier les principes et les règles du droit
humanitaire. En ne répondant pas à la question et en laissant les Etats
libres de la trancher, la Cour s’est abstenue d’accomplir sa tâche qui
aurait dû être de réaffirmer l’applicabilité aux armes nucléaires des règles
de droit, en particulier des règles du droit humanitaire, et d’assurer la
protection des êtres humains, des générations à venir et de l’environne-
ment naturel contre l’emploi de telles armes dont la puissance destruc-
trice, nous l’avons vu, est incapable de distinguer entre combattants et
non-combattants, d’épargner les hôpitaux et les camps de prisonniers de
guerre et peut causer des souffrances hors de proportion avec les néces-
sités militaires, laissant les victimes mourir de leurs brûlures après des
semaines d’agonie ou endurer toute leur vie de douloureuses infirmités.
Ce que l’Assemblée générale demandait à la Cour, garante du droit,
c'était de déclarer qu’en raison de ces conséquences l’utilisation des armes
nucléaires est illicite en droit international. C’est une déclaration que
notre Cour en tant que tribunal aurait dû pouvoir faire.

359
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. KOROMA) 582

En l’absence d’une conclusion catégorique et inéluctable de ce genre, je

n’ai pas d’autre choix que d’exprimer, à mon grand regret, mon désac-
cord avec lavis consultatif.

(Signé) Abdul G. Koroma.

360
